105 F.3d 647
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Antonio Lamone DUNSON, Plaintiff-Appellant,v.Thomas P. SWAIN;  Cumberland County Sheriff's Department;Federal Bureau of Investigation, North Carolina Division;United States District Court, for the Eastern District ofNorth Carolina, Defendants-Appellees.
No. 96-6696.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Dec. 31, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-96-59) Judge.
Antonio Lamone Dunson, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
PER CURIAM:


1
Appellant appeals the district court's order dismissing his civil rights action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Dunson v. Swain, No. CA-96-59 (E.D.N.C. March 6, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED